DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bittner (USPN 5,410,242).
With respect to claim 1, Bittner discloses, a compensation circuit (Fig. 3) comprising: 
a source having an output (M3; output of M3);
 a current source having an output and configured to deliver a constant current (M2; output of M2);
 a first transistor (Q3) having a first current terminal coupled to the output of the source (collector), a second current terminal (emitter), and a first control terminal connected to the first current terminal (base);
 a second transistor (Q2) having a second control terminal (base), a third current terminal coupled to the output of the current source (collector), and a fourth current terminal (emitter); 
a resistor (R2) having a first end connected to the first control terminal (base of Q3) and a second end connected to the second control terminal (base of Q2); and
 a capacitor (C1) having a first terminal (terminal directly connected to R2) and a second terminal (terminal directly connected to the collector of Q2), the first terminal of the capacitor connected only to the second control terminal and to the second end of the resistor (base of Q2 and second end of R2), and the second terminal of the capacitor connected to the output of the current source (collector of Q2/output of M2).  
With respect to claim 2, the compensation circuit of claim 1, wherein the compensation circuit is operable to be coupled to a feedback circuit (Q1 with M2 feedback for controlling gates of M2 and M3) to change a pole of the feedback circuit (see Col. 4 lines 1-14).  
With respect to claim 3, the compensation circuit of claim 1, wherein the current source is a second current source (M2 is a current source), and the source is comprised of a voltage source (Vss) and a first current source connected in series (M2), the  voltage source configured to deliver a constant voltage (VSS is constant).  
With respect to claim 4, the compensation circuit of claim 3, wherein the second current source coupled in series to the voltage source (VSS and the second current source are connected as claimed).  
With respect to claim 5, the compensation circuit of claim 1, wherein each of the second current terminal and the fourth current terminal is coupled to a ground terminal of the compensation circuit (the terminals are grounded).  

Claim(s) 6, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (USPN 9,166,530)
With respect to claim 6, Ding et al. discloses, in Fig. 1, a compensation circuit comprising: 
a source having an output (constant current source connected to the diode connected to upper diode connected transistor); 
a first transistor having a first current terminal, a second current terminal, and a first control terminal connected to the first current terminal (diode connected transistor having a gate connected to its drain and a source connected to ground) 
a second transistor having a second control terminal, a third current terminal, and a fourth current terminal (transistor having a gate connected to the first transistor); 
a first resistor having a first end connected to the first control terminal and a second end connected to the second control terminal (resistor connected between the grounded capacitor and the capacitor connected to RFIN); and 
a capacitor having a first terminal and a second terminal, the first terminal of the capacitor connected to the second control terminal, and the second terminal of the capacitor connected to an input of the compensation circuit (capacitor connected to RFIN and the first resistor);  
a third transistor having a third control terminal, a fifth current terminal connected to the third control terminal and the output of the source and a sixth current terminal coupled to the first current terminal (upper diode connected transistor connected between the source and the first transistor, e.g., its drain connected to the source and its source connected to the drain of the first transistor); and
 a  fourth transistor having a fourth control terminal connected to the third control terminal, a seventh current terminal, and a an eighth current terminal connected to third current terminal (transistor having a drain directly connected to the inductor and RFOUT capacitor).  
With respect to claim 9, the compensation circuit of claim 6 wherein the source is a first source (current source), the compensation circuit further comprising a second source coupled to the third current terminal and a third source coupled to the seventh current terminal (inductor and voltage source connected to inductor).  
With respect to claim 11, the compensation circuit of claim 6, wherein each of the first, second, third and fourth transistors is an n-type MOSFET (the transistors are NMOS).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (USPN 6,778,004) in view Hirose (USPN 7,667,272). 
With respect to claim 1, Jackson discloses, a compensation circuit (Fig. 3) comprising: 
a source having an output (308; output of 308);
 a current source having an output and configured to deliver a constant current (306; output of 306);
 a first transistor (M1) having a first current terminal coupled to the output of the source (drain), a second current terminal (source), and a first control terminal connected to the first current terminal (gate);
 a second transistor (M2) having a second control terminal (gate), a third current terminal coupled to the output of the current source (drain), and a fourth current terminal (source); and
 a capacitor (206) having a first terminal (cathode of 206) and a second terminal (anode of 206), the first terminal of the capacitor connected the second control terminal (gate of M2), and the second terminal of the capacitor connected to the output of the current source (drain of M2/output of 306).  
Jackson fails to disclose “a resistor having a first end connected to the first control terminal  and a second end connected to the second control terminal;” and
“a capacitor having a first terminal and a second terminal, the first terminal of the capacitor connected only to the second control terminal and to the second end of the resistor and the second terminal of the capacitor connected to the output of the current source” (Examiner’s emphasis).  
However, Hirose discloses in Fig. 1, an NMOS current mirror (122 with 113, 116, 114 and 117).  The NMOS  current mirror comprising:
 a first transistor (104) having a first current terminal (drain) a second current terminal (source), and a first control terminal connected to the first current terminal (gate);
 a second transistor (105) having a second control terminal (gate connected to wiring 109), a third current terminal coupled to the output of the current source (drain), and a fourth current terminal (source);and 
a resistor (115) having a first end connected to the first control terminal  (end of 115 directly connected to 112/wire connected to the drain of 104) and a second end connected to the second control terminal (end directly connected to 109, connected to gate of 105 via 109).  
The resistors 112-117 of the current mirror of Hirose are used to compensate for mismatches in the currents of the current mirror (see Col. 5 lines 27-42) caused by parasitic resistances/effects (e.g. 106-110) due to wiring parasitics and the like (see Col. 5 lines 3-18).
It would have been obvious to one of ordinary skill in the art to add compensation resistors (such as 112-117, or at least one between the gates of the first and second transistors) of Hirose to the current mirror of Jackson for the purpose of, among other things, cancelling mismatches due to parasitic effects/resistances such as wiring resistances.
As combined above the capacitor of Jackson would effectively be connected to the drain of 105, or wiring resistance 110, of Hirose (i.e., drain of M1 of Jackson) and the gate of 105, or wiring resistance 109, of Hirose (i.e., gate of M1 of Jackson).  Thus, the capacitor will only be connected to the second end of compensation resistor (115) and the gate of 105 (i.e., gate of M1 of Jackson).  Note inert parasitic, such as 109, are not actual “devices” but inert characteristics of the connection between the gate and the devices connected to the gate.  
With respect to claim 3, the compensation circuit of claim 1, wherein the current source is a second current source (306 is a current source), and the source is comprised of a voltage source (VPWR) and a first current source connected in series (VPWR and 306 are serially connected), the  voltage source configured to deliver a constant voltage (VPWR is constant).  
With respect to claim 4, the compensation circuit of claim 3, wherein the second current source coupled in series to the voltage source (VPWR and the second current source are connected as claimed).  
With respect to claim 5, the compensation circuit of claim 1, wherein each of the second current terminal and the fourth current terminal is coupled to a ground terminal of the compensation circuit (the terminals are grounded).  
With respect to claim 10, the compensation circuit of claim 1, wherein each of the first transistor and the second transistor is an n-type MOSFET (the transistors are NMOSFETs).
	With respect to claims 12, 15 claims 12 and 15 essentially recite the same limitations as clams 1 and 10.  Thus, the claims are rejected for similar reasons.  However, claims 12 and 15 require that the transistors M1 and M2 of Fig. 3 of Jackson are PMOS transistors, that the current sources 306 and 308 are connected to ground instead of VPWR, and that the source of M1 and M2 are connected to VPWR instead of ground.  As can be seen Fig. 3 of Jackson fails to disclose such PMOS transistors and the reversal of the polarities of the power supply voltages at VPWR and VGND.  However, it is old and well-known to replace PMOS transistors with NMOS transistors in CMOS circuit technologies which requires the reversal of the polarity of the supply voltages supplied to the source of the PMOS transistor (with respect to NMOS transistors) and the supply terminal connected to the drain/output (e.g., supplying ground to bias currents/circuitry connected to the PMOS drains instead of the upper power supply of NMOS transistors) due to the complementary nature of PMOS devices.  Examiner takes official notice that it known to replace NMOS transistor with PMOS transistors and reverse the polarities of the supply voltages due to the complementary nature of CMOS transistor technologies.
	I would have been obvious to replace the NMOS transistor with PMOS transistors and reverse the polarities of the supply voltages of the circuitry of Fig. 3 of Jackson for the purpose of having a PMOS capacitor multiplier circuit and due to the well known interchangeability of the devices.  One would have been motivated to due so based on the circuitry available at the time of construction.

Claim(s) 2, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (USPN 7,733,165) in view of Jackson in further view of Hirose
With respect to claim 2, Brenner discloses, in Fig. 16, a generic capacitor multiplication circuit for a decoupling capacitor circuit (C and C-Multiplier for Blocking circuit of Fig. 16) of a voltage regulator/feedback circuit (164a, 164a, 164c).  The capacitor multiplication circuit is operable to be coupled to a feedback circuit (feedback circuit comprising 164b, 164a and each 164C of Fig. 16) to change a pole of the feedback circuit (the capacitor circuit provides filtering to change a pole of the feedback circuit).  
Brenner et al. fails to disclose, in Fig. 16, how the capacitor multiplier is constructed.  Thus, Brenner fails to disclose “the compensation circuit of claim 1”.  However, as can be seen in the above rejection, the combination of Jackson and Hirose disclose the compensation circuit of claim 1.  Furthermore, the compensation of Jackson and Hirose constitute a capacitor multiplier.  The capacitor multiplier of Jackson and Hirose has a reduced size and an improved frequency response/increased bandwidth.
It would have been obvious to one of ordinary skill in the art to replace the generic capacitor multiplier of Brenner with the specific capacitor multiplier of Jackson and Hirose as combined above for the purpose having a capacitor multiplier having a reduced size and an improved frequency response/increased bandwidth.
Claim 13 is rejected for essentially the same reasons as claims 2 and 12.
With respect to claim 16, the compensation circuit of claim 13, further comprising a connection terminal configured to couple the compensation circuit to another circuit, the connection terminal coupled to the first current source, the second current terminal and the second end of the capacitor (Vd/202 of Jackson connecting to P1 and the digital/analog block) .  

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. in view of Hirose
With respect to claim 7, the compensation circuit of claim 6, further comprising:
and a third resistor connected between the fourth current terminal and ground (resistor connected to the source of the second transistor).  
Ding discloses a generic current mirror constructed from the first and second transistors, but fails to disclose “a second resistor connected between the second current terminal and ground”.  However, it is old and well-known to connect additional compensation resistors to the sources of the transistors of a current mirror for the purpose of, among other things, reducing offsets due to parasitics.  This is further evidenced in 114 and 117 of Fig. 1 of Hirose.
It would have been obvious to one of ordinary skill in the art to add compensation resistors (such as 112-117, or at least one resistor between the source of the first transistor and ground) of Hirose to the current mirror of Ding et al. for the purpose of, among other things, cancelling mismatches due to parasitic effects/resistances such as wiring resistances.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. in view of Behzad et al. (USPN 7,423,474).
With respect to claim 8, Ding et al. discloses gate resistors but fails to disclose a transistor connected across the resistor.  Thus, Ding et al. fails to disclose comprising a “fifth transistor coupled across the first resistor”.   However, it is old and well-known to construct a variable resistor using a transistor coupled across a first resistor.  This is further evidenced in Fig. 7 which discloses a specific resistor (Fig. 7 note 140 is biased to operate as a resistor) having a transistor (138) coupled across the resistor (140) for the purpose of being able to trim/fine tune the resistance value.  It would have been obvious to replace the generic gate resistors of Ding et al. with the trimmable resistor of Fig. 7 of Behzad et al. for the purpose of, among other things, having a trimmable resistor that can be fine tuned to a desired value.

Allowable Subject Matter
Claims 17-19 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849